           Case 1:03-md-01570-GBD-SN Document 4976 Filed 08/23/19 Page 1 of 1


    ANDERSON KILL P.C.
                                                                                Attorneys and Counselors at Law
    1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
    TELEPHONE: 212-278-1000  FAX: 212-278-1733
    www.andersonkill.com
                                                                                              Jerry S. Goldman, Esq.
                                                                                         Jgoldman@andersonkill.com
                                                                                                       212-278-1569

    Via ECF and Hand Delivery                                                                August 22, 2019

    The Honorable George B. Daniels
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, NY 10007

             Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN);
                       Morris et al. v. Islamic Republic of Iran (1:18-cv-05321) (GBD) (SN); and
                       Ades, et al., v Islamic Republic of Iran (1:18-cv-07306) (GBD) (SN)

    Dear Judge Daniels:

                  Enclosed are courtesy copies for chambers of the Motions for Partial Final
    Judgment filed by the Morris and Ades Plaintiffs.

                       We thank the Court for its attention to these matters.


                                                             Respectfully submitted,

                                                             /s/ Jerry S. Goldman
                                                             Jerry S. Goldman, Esq.
                                                             Anderson Kill P.C.
                                                             1251 Avenue of the Americas
                                                             New York, NY 10020-1182
                                                             Telephone: 212-278-1000
                                                             Email: jgoldman@andersonkill.com

                                                             Attorney for the Plaintiffs

   cc:       The Honorable Sarah Netburn
             Thurgood Marshall United States Courthouse
             40 Foley Square, Room 430
             New York, NY 10007

             All counsel via ECF



New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA

    docs-100193810.1
